                      Case 1:19-cv-00715-LO-IDD Document 62-1 Filed 08/26/19 Page 1 of 3 PageID# 936




                                       "*5
U. =• vA
                li<


                                   £
           v- N\ S




                                   &
                              rh




                                                                                             "CNO rs
Case 1:19-cv-00715-LO-IDD Document 62-1 Filed 08/26/19 Page 2 of 3 PageID# 937
Case 1:19-cv-00715-LO-IDD Document 62-1 Filed 08/26/19 Page 3 of 3 PageID# 938
